Citation Nr: 1614091	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent disabling for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased rating greater than 30 percent disabling for coronary artery disease (CAD) with hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter



ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from June 1966 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and December 2010 rating decisions of Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was afforded a video conference Board hearing in December 2015 before the undersigned, and a transcript has been associated with the record.


FINDINGS OF FACT

1.  Prior to December 23, 2015, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; however, there were not deficiencies in most areas, or symptoms of such frequency, duration or severity that they equate to such.

2.  From December 23, 2015, the Veteran's PTSD manifested with symptoms that resulted in occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking or mood; however, there was not total occupational and social impairment, or symptoms of such frequency, duration or severity that they equate to such.  

3.  Since July 1, 2010, the Veteran's coronary artery disease with hypertensive heart disease was manifested by a workload of 4 METs; but was not productive of congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for the Veteran's PTSD prior to December 23, 2015, but no higher, has been met.

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for the Veteran's PTSD from December 23, 2015, but no higher, has been met.  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent rating for the Veteran's coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Service connection, an initial rating, and an effective date have been assigned, such that the notice requirements of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claim would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The Veteran was afforded VA examinations, most recently in December 2015 for his PTSD and February 2016 for his CAD, and the reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal, and are adequate for purposes of evaluating these claims.  The Veteran attended a Board hearing in December 2015, and presented pertinent evidence before the Board. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  The case is ready for adjudication on the instant matter.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

CAD with hypertensive heart disease

The Veteran is in receipt of a 30 percent rating under diagnostic code 7005 for coronary artery disease with hypertensive heart disease, rated as 30 percent disabling since July 1, 2010.  He appeals for a higher rating since July 1, 2010.  

Under Diagnostic Code 7005, a 30 percent rating is warranted for coronary artery disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

In October 2010 treatment notes show that the Veteran's functional status was good with more than 4 METs.  

At an October 2010 VA examination the Veteran described experiencing symptoms to include shortness of breath, dizziness, fatigue and angina as often as weekly.  The Veteran was treated with numerous medications.  Three blood pressure readings were 108/68.  EKG and stress test results were pending, but chest X-ray was within normal limits.  The Veteran's CAD and hypertension had slight effects on his occupation and daily activities.  

In January 2011 the Veteran reported that the previous VA examiner had suggested to him that testing was not complete without a nuclear stress test, which the Veteran requested.  

Treatment records show that the Veteran had atypical chest pain diagnosed as coronary arteriosclerosis in December 2011, and a bigeminal rhythm in April 2013, such that he was observed for suspected cardiovascular disease in May 2013.  May 2013 left ventricle ejection fraction was estimated in the range of 70 to 75 percent, and hypertrophy was noted.  May 2014 testing showed features consistent with pseudonormal left ventricular filling pattern with concomitant abnormal relaxation and increased filling pressure.

The Veteran had a May 2014 VA examination of his heart, and EKG and chest X-ray were normal.  Review of a normal May 2013 echocardiogram also showed left ventricular ejection fraction was 70 to 75 percent, with abnormal wall thickness.  The examiner performed an interview-based METs test, even though there was no medical contraindication for performing METs testing, for example a stress test.  As such, fatigue was present when METs were more than 5 but not more than 7.  This METs level was consistent with activities such as walking one flight of stairs, golfing without a cart, pushing a lawn mower, or heavy work such as digging.  The examiner opined that only 10 percent of the METs level was attributable to the Veteran's heart condition, and considered the other non-cardiac medical conditions such as degenerative arthritis of the knees and nonconditioning were responsible for the greater percentage of METs testing.  The examiner indicated that there was no impact from the heart condition on the Veteran's ability to work.  

At his December 2015 hearing, the Veteran explained that he could not walk a flight of stairs without pausing to rest approximately mid-way due to feeling dizzy and short of breath.  On the record, it was clarified that the Veteran was not taking breaks because of problems with his joints, but rather due to shortness of breath and a sensation that his heart was out of sync at times.  

At a February 2016 VA examination, the examiner indicated that the Veteran had acute, subacute or old myocardial infarction, coronary artery disease, and supraventricular arrhythmia (atrial fibrillation).  The examiner indicated that the Veteran had not experienced congestive heart failure.  Continuous medication was necessary for the Veteran's CAD and atrial fibrillation.  The Veteran had a myocardial infarction in March 2010, resulting in percutaneous coronary intervention (angioplasty).  On physical examination, the Veteran's heart rate was 50.  Blood pressure was 147/75.  There was trace peripheral edema.  March 2010 coronary angiogram was abnormal, with 60 percent left anterior descending, 95% left coronary circumflex stenoses.  January 2012 Holter monitor showed symptomatic DVCs.  Review of May 2013 echocardiogram revealed cardiac hypertrophy.  August 2015 EKG showed sinus bradycardia, and prolonged QT/QT3.  August 2015 interview-based METs test was more than 5 up to 7 METs consistent with activities such as walking one flight of stairs, golfing (without a cart), mowing lawn (push mower) or heavy yard work (digging).  The METs level was deemed to be due to many factors, to include morbid obesity, and only 20 percent of the METs limitation was considered due solely to the heart condition.  The Veteran's heart condition did not impact his ability to work.  

In adjudicating the claim the Board must assess the competence and credibility of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his heart disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board in this case has relied, in part, on the Veteran's own credible testimony in assigning an increased rating in this case.  The Veteran is not, however, competent to identify a specific level of disability of his coronary artery disease according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's coronary artery disease has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's coronary artery disease is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Here, the VA treatment notes and VA examination provide METs levels according to interview-based testing.  The Board finds the most probative evidence was provided by the Veteran's treating provider, who in October 2010 indicated that there was a METs level of more than 4 based on the Veteran's symptomatology.  Although there are VA examiners who indicated that the METs levels were between 5 and 7, also based on interviews, the Veteran has suggested that the activities corresponding to that METs level are not in reality consistent with the activities that he is able to perform.  The Board considers the Veteran competent to discuss his observable symptomatology, to include his difficulty walking up a flight stairs.  Further, the Veteran was consistent in describing his symptomatology to treating providers as well as at the Board hearing.  As such, the Board assigns great probative value to the Veteran's reports of symptomatology, and little probative value to the VA examiner's opinions.  Considering the interview-based METs result of 4 in October 2010, and the Veteran's assertions of similar symptomatology since then, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 60 percent rating for coronary artery disease since July 1, 2010 have been met.  

Here, there is no indication that the Veteran's coronary artery disease results in chronic congestive heart failure, or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular ejection fraction less than 30 percent.  Indeed, the February 2016 VA examiner indicated that the Veteran had not experienced congestive heart failure.  No VA examiner or treating provider has suggested that the Veteran's METs level is 3 or less.  Finally, left ventricular ejection fraction has not been less than 70 percent on testing.  As such a 100 percent rating is not warranted for the Veteran's coronary artery disease.  

The Board has considered staged ratings since July 2010, and finds them not appropriate under the circumstances.  


PTSD 

The United States Court of Appeals for Veteran's Claims (Court) has held in the context of a PTSD ratings that § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment to the degree referenced.  Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment.  Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).

The Veteran's PTSD is rated under Diagnostic Code 9411 as 30 percent disabling since September 28, 2007; however, he appeals for a higher initial evaluation.  

A 30 percent rating is provided for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for an acquired psychiatric disorder where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living '(including maintenance of daily hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In evaluating psychiatric disorders, the Board is mindful that the term "such symptoms as" in 38 C.F.R. § 4.130 means that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was examined in December 2007, at which time he reported that he and his wife lived separately in the same home.  He worked part-time managing concessions.  He reported experiencing flashbacks, which included hearing screams.  He indicated that he avoided crowds.  The Veteran experienced nightmares and insomnia.  He described his affect as mostly negative with depression, anger, and irritability.  The Veteran reported that on waking in the middle of the night he re-checked that his doors were locked.  

In July 2008 the Veteran emphasized that he had extreme problems with anger and irritability with co-workers and supervisors, and that his medications had been steadily increased to treat his psychiatric symptoms.  

In July 2010 A. Martin, M.D. of Texas Family Psychiatry wrote that the Veteran had been treated in August 2007 and diagnosed as having PTSD and major depressive disorder.  Since then, the Veteran had been in routine care.  Recently, the Veteran's wife had provided further information regarding the Veteran's functioning that fit well with symptoms the Veteran had previously endorsed.  For instance, the Veteran's wife explained that the Veteran had difficulty staying on task, finishing simple tasks or communicating effectively.  He lost things and track of time.  The Veteran isolated socially, was irritable and short to the point of being offensive and unable to make or maintain relationships.  The Veteran struggled with paranoia, notable fear of sleep due to nightmares, and inability to manage time or remember family or social plans.  As such, and considering the Veteran's appeals paperwork, Dr. Martin opined that the Veteran was solidly at a level of occupational and social impairment with reduced reliability and productivity, if not higher.  This was demonstrated by flattened affect, circumstantial speech, notable difficulties following complex tasks, impairment in memory, impaired judgment, disturbances of motivation and mood, and marked difficulty establishing and maintaining effective work and social relationships.  

The Veteran was afforded a May 2014 VA psychiatric examination, and the examiner determined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he worked in managing concessions, which allowed him to be behind-the-scenes and avoid crowds.  The Veteran reported experiencing constant intrusive memories, worsened by triggering noises, for example helicopters triggered anxiety.  He also reported having nightmares causing him to awake in a sweat up to 8 times a night.  The Veteran also had rare flashbacks, and mild dissociative experiences.  He avoided crowds and did not want to be close to anyone so avoided building friendships.  He struggled with anger and aggressive impulses.  His hypervigilance was evident in that he disliked when others stood behind him.  He experienced difficulty concentrating.  Symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance and hygiene.  The examiner observed that the Veteran's thoughts were logical and goal-directed, and void of evidence of formal thought disorder or hallucinations.  The Veteran's mood was "easy going" and his affect was appropriate and congruent.  The Veteran denied suicidal ideation.  Insight and judgment were good.

VA treatment notes from June 2014 noted that despite a very aggressive regimen for PTSD, the Veteran still experienced symptoms when helicopters flew over or when he was exposed to any sounds on TV consistent with war or violence.  The Veteran enjoyed spending time with his grandchildren weekly.

The Veteran was afforded a VA video conference hearing in December 2015, wherein he, his wife and his daughter-in-law, discussed his symptomatology to include nightmares, avoidance of crowds, and flashbacks triggered by hearing helicopters.  He reported playing with his grandchildren.  

The December 23, 2015 VA psychiatric examination noted that the Veteran was diagnosed as having chronic PTSD and recurrent, moderate major depressive disorder.  The Veteran was assessed as having a GAF score of 55.  The examiner indicated that the Veteran's depression was likely related to or a result of his traumatic experiences and PTSD, and not differentiated from his PTSD.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptomatology included difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and, exaggerated startle response.  These symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  Symptomatology included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to maintain effective relationships, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, and intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene.  The Veteran was capable of managing his financial affairs.  

In adjudicating the claims the Board must assess the competence and credibility of the Veteran.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board in this case has relied, in part, on the Veteran's wife's and the Veteran's own credible testimony in assigning an increased rating in this case.  The Veteran is not, however, competent to identify a specific level of disability of his PTSD according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD is evaluated. As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Here, the evidence of record supports staged ratings.  Specifically, prior to the VA examination of December 23, 2015 the evidence supports a rating of 50 percent for the Veteran's PTSD.  From December 23, 2015, the evidence supports a rating of 70 percent. 

Considering the evidence prior to December 23, 2015, the Veteran described symptomatology that included flashbacks, avoidance of crowds, nightmares, insomnia, anger and irritability, checking locked doors, feeling depressed, isolating from others, paranoia, difficulty communicating and impaired judgment and mood.  Although the May 2014 VA examiner indicated that the Veteran's level of functioning was in line with the criteria for a 30 percent rating, the Board finds this less probative than the July 2010 opinion that aligned the Veteran's symptoms with the criteria for a 50 percent rating.  The Board finds that the 2010 opinion was well-reasoned and included consideration of the Veteran's wife's reports of symptomatology that she witnessed the Veteran experiencing.  In addition, the symptomatology is supported by the medical evidence of record.  The evidence, however, does not support a rating of 70 percent at this time, where no examiner indicated, and the evidence does not support that the symptomatology was of such frequency, duration or severity that it caused occupational and social impairment in most areas.  

Following December 23, 2015, examination, the examiner indicated that the Veteran's PTSD symptomatology caused occupational and social impairment with deficiencies in most areas, to include work, school, family relations, judgment, thinking and/or mood, corresponding with a 70 percent rating.  Indeed, the Veteran continued to struggle with the symptoms discussed above, and in addition, he experienced spatial disorientation and difficulty managing his hygiene.  As such, the evidence supports a 70 percent rating from December 23, 2015.  

A 100 percent rating is not warranted because no examiner has indicated that the Veteran struggles with total social and occupational impairment due to his PTSD symptomatology, and review of the records does not reveal symptoms of such frequency duration or severity that they more closely approximate the criteria for a rating of 100 percent, specifically total social and occupational impairment.  Indeed, the record shows that the Veteran maintains close familial relationships with his wife, and grandchildren, and helps his son and daughter-in-law.  In addition, the record shows that the Veteran continues to work managing concessions.  

In sum, the Board finds that the criteria for a 50 percent rating have been presented for the period prior to December 15, 2015, and a 70 percent rating is warranted beginning on December 15, 2015.


ORDER

A 60 percent rating, but not greater, for coronary artery disease, is granted, subject to the regulations and statutes governing the payment of monetary benefits.

A 50 percent rating, and no higher, for PTSD prior to December 23, 2015 is warranted, subject to the laws and regulations governing the award of monetary benefits.

A 70 percent rating, and no higher, for PTSD from December 23, 2015 is warranted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


